Citation Nr: 1448659	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-14 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a heart disease, to include as due to herbicide exposure and/or as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for kidney disease, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for a skin disorder, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1969 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for the claimed disabilities.

The Veteran requested a hearing before a Veterans Law Judge, to be held at the Board's Washington, DC, offices, and such was scheduled for August 2014.  However, the Veteran failed to report without explanation or request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for chronic obstructive pulmonary disease (COPD), sleep apnea, hepatitis C, high cholesterol, angina, and residuals of lumbar laminectomy appear to have been raised by the Veteran in correspondence received in January 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during service in Korea.

2.  None of the claimed disabilities had their onset in service or during any applicable post-service presumptive period, and are not otherwise shown to be related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection of hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection of heart disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for service connection of erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5.  The criteria for service connection of kidney disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

6.  The criteria for service connection of a skin disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

7.  The criteria for service connection of left upper extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

8.  The criteria for service connection of right upper extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

9.  The criteria for service connection of left lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

10.  The criteria for service connection of right lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An August 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs), service personnel records (SPRs), and private treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  The Board notes that additionally, the Veteran was asked to supply details regarding his alleged herbicide exposure in several letters, and based on his responses, inquiries were made of the Joint Services Records Research Center (JSRRC).

No VA examinations have been afforded the Veteran, as with the absences of any evidence of the claimed conditions in or soon after service, any allegation of nexus other than through herbicide exposure, or any proof or presumption of herbicide exposure, there exists no possibility, however slight, of a relationship between the claimed disabilities and service.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Diabetes, organic diseases of the nervous system, and cardio-vascular renal disease, to include hypertension, are listed chronic diseases for purposes of presumptive service connection.

Further, for Veterans who are exposed to herbicides in service, presumptive service connection may be established for a number of separately listed diseases.  Such include type II diabetes, ischemic heart disease, the skin disease chloracne, and early onset peripheral neuropathy.  38 C.F.R. §§ 3.307, 3.309(e).  For neuropathy and chloracne, the conditions must be manifested to a compensable degree within one year of the last exposure to herbicides; ischemic heart disease may manifest at any time following exposure.  38 C.F.R. § 3.307(a)(6)(ii).

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Direct Connection

The Veteran does not allege, and review of the STRs does not show, the onset of any of the claimed conditions in service.  At best, there are June 1970 complaints of skin problems on his genitals; however, these were related to a sexually transmitted disease (STD), and apparently cleared with treatment.  The Veteran does not report any current skin problems involving his genitals or any residual of an STD.  Direct service connection is not warranted for any claimed disability.

	Presumptive Service Connection as Chronic Disease

As is noted above, diabetes, organic diseases of the nervous system, and cardio-vascular renal disease, to include hypertension, are listed chronic diseases for purposes of presumptive service connection.  Presuming for the sake of argument that the Veteran has current disabilities falling within these categories, the regulation provides that for the presumption to apply, the claimed conditions must be manifested to a compensable degree within one year of separation from service.  The Veteran reports, and the post-service medical records corroborate, that none were first manifested prior to 1985, when diabetes was diagnosed.  As this is well outside the applicable period, presumptive service connection for chronic diseases is not warranted for any claimed condition.

	Presumptive Service Connection for Herbicide Exposure

The crux of the Veteran's claims is that he was exposed to herbicide agents while serving in Korea, and hence service connection is presumed for diabetes; his remaining disabilities are alleged to be secondary to that condition.  The Board additionally notes that ischemic heart disease, early onset peripheral neuropathy, and the skin disease chloracne may also be entitled to the presumption independent of diabetes.

However, to benefit from the presumption, the Veteran must establish that he was exposed to herbicides, which are defined as "a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."  38 C.F.R. § 3.309(a)(6)(i).  Such chemicals are commonly referred to as Agent Orange.

Veterans who served in Vietnam between January 1962 and May 1975, or in certain units in Korea long the Demilitarized Zone (DMZ) between April 1968 and August 1971 are presumed to have been exposed, as use of the herbicide agents in those areas and at those times was pervasive.  38 C.F.R. § 3.309(a)(6)(iii-iv).  The Veteran here did not serve in Vietnam and does not so allege.  He did, however, serve in Korea from December 1969 to September 1970.  During that period, he was a light truck driver for Battery C and Battery D of the 7th Battalion (HAWK), 5th Artillery.  Unfortunately, these units are not among those listed by the Department of Defense as having been in areas where herbicides were known to have been applied.  VA Adjudications Procedure Manual, M21-1MR, IV.II.2.C.10.p.  The Veteran may not therefore be presumed to have been exposed to herbicides.

This does not preclude him from establishing actual exposure.  To that end, VA has repeatedly asked him to supply information regarding any temporary duties or locations of service.  He has not provided any information beyond that already reflected in SPRs.  This information was submitted to JSRRC, which verified that the Veteran's unit was in fact stationed at Camp Page, about six miles from the DMZ.  However, records showed no documentation of "the use, storage, spraying, or transportation of herbicides" at that site.  Further, there was no evidence that any unit members performed such duties any closer to the DMZ.  As the official records show no possibility of exposure to herbicides, and the Veteran has presented no evidence or information at variance with those records, actual exposure to herbicides cannot be established.

The Veteran cannot therefore avail himself of the presumption, and service connection for type II diabetes mellitus, ischemic heart disease, early onset neuropathy, and a skin disease cannot be awarded on that basis.

The Board would further note that even if exposure was to be established, the Veteran's skin condition is referred to as a fungal infection, not chloracne, and his neuropathy appeared reportedly almost three decades after service an cannot therefore be considered early onset.  Further, the medical records associated with the claims file do not reflect any current neurological disabilities or symptoms.  Neither the neurological conditions nor the skin problems would fall under the presumption.

	Secondary Service Connection

The Veteran has alleged that his claimed hypertension, heart disease, erectile dysfunction, kidney disease, skin condition, and neurological condition of the extremities are all secondary to diabetes mellitus, type II.  As is discussed above, service connection for diabetes is not warranted.  It was not first manifested in service or for many years thereafter, and the Veteran was not exposed to herbicides in service.  Therefore, even assuming that a causal relationship exists between diabetes and the other claimed disabilities, secondary service connection cannot be awarded.  The claimed primary condition is not in any way related to service, and so the secondary diagnoses cannot be either.

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection is not warranted.


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension is denied.

Service connection for heart disease is denied.

Service connection for erectile dysfunction is denied.

Service connection for kidney disease is denied.

Service connection for a skin disorder is denied.

Service connection for left upper extremity peripheral neuropathy is denied.

Service connection for right upper extremity peripheral neuropathy is denied.

Service connection for left lower extremity peripheral neuropathy is denied.

Service connection for right lower extremity peripheral neuropathy is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


